Title: From George Washington to William Heath, 16 April 1782
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters Newburgh April 16th 1782
                        
                        I have received a Letter from the Secretary at War respecting the complaints which have been made against the
                            Contractors for the Post of West Point, of which the following is an Extract.
                        "The terms of the Contract prescribe the mode of trial in cases of delinquency—it is wished that your
                            Excellency would be pleased to take the matter up, & give the necessary directions for an Enquiry.
                        “Mr Sands (who says he is conscious of having in every instance demeaned himself properly) is willing to
                            submit an investigation of the whole business to any impartial persons, not of the Army, who may be appointed for the
                            purpose.
                        “Mr Morris, who is the Contractor, says it could never be supposed, that an issue of Salt should be made with
                            salted provisions, nor can it be done—so that this will not come under consideration."
                        Altho the Copies of the Letters & Papers which have passed on this subject, have been transmitted to
                            me, the matters in dispute do not appear to be stated together, in a manner sufficiently explicit to found an
                            investigation upon, it is therefore my desire that the Charges against the Contractor may be exhibited in one point of
                            view, in such a manner, as that the question of Duty on his part, and of right on the part of the Public, as grounded on
                            the Contract itself, may be drawn into a fair discussion, & ascertained by an equitable descision.
                        It may not be improper to observe that, at the same time, it should be the great object, to have the
                            Enquiry instituted on such principles as that ample justice may be obtained for the Troops; No Matters unimportant in
                            themselves, or foreign to the spirit of the Contract should be brought into disquisition, as any complaints not well
                            grounded must of course recoil upon those from whence they originate.
                        I need not impress upon you, who are so well acquainted with the matter, the vast Utility of the Contracts to
                            the Public at large, the great advantages which must eventually result to the Army from being subsisted in that Mode, and
                            the necessity of putting the execution of it on a just footing—These are objects of such interesting & momentuous
                            consequences to the service, that I shall spare no trouble or pains on my part, to have the business properly adjusted
                            & executed. With great regard & esteem I am Dear Sir Your Most Obedt Servt
                        
                            Go: Washington
                        

                        
                            P.S. I have just recd your favor of the 15th.
                        
                    